DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 18-31 and 36 are allowable. The restriction requirement, as set forth in the Office action mailed on 3/13/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 18-20, 31 and 36 is withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Hong on 4/15/21.
The application has been amended as follows: 

1.  (Previously Presented)	An isolated Tissue Inhibitor of Metalloproteinase Type Three (TIMP-3)  mutein having a mature region that is at least 90% identical in amino acid sequence to the mature region of TIMP-3 set forth in SEQ ID NO:2, selected from the group consisting of: 
a) a TIMP-3 mutein having two or more pairs of mutations selected from the group consisting of K45N/V47T; K50N/V52T; P56N/G58T; H78N/Q80T; K94N/E96T; and D110N/K112T; 
b) a TIMP-3 mutein having one or more pairs of mutations selected from the group consisting of K45N/V47T; K50N/V52T; P56N/G58T; H78N/Q80T; K94N/E96T; and D110N/K112T; and an additional mutation that is selected from the group consisting of R138T; G173T, and both R138T and G173T; and
c) the TIMP-3 mutein according to a) or b) that further comprises the mutation F57N.

2.  (Previously Presented)	A Tissue Inhibitor of Metalloproteinase Type Three (TIMP-3) mutein having a mature region that is at least 90% identical in amino acid sequence to amino acids 24-211 of SEQ ID NO:2, selected from the group consisting of: 

b) a TIMP-3 mutein having one or more pairs of mutations selected from the group consisting of K45N/V47T; K50N/V52T; P56N/G58T; H78N/Q80T; K94N/E96T; and D110N/K112T; and an additional mutation that is selected from the group consisting of R138T; G173T, and both R138T and G173T; and
c) the TIMP-3 mutein according to a) or b) that further comprises the mutation F57N.

3.  (Currently Amended)	The TIMP-3 mutein of claim 1, comprising a group of mutations selected from the group consisting of: 
(i)	K45N/V47T, 
(ii)	K45N/V47T, P56N/G58T, K94N/E96T, and 
(iii)	K45N/V47T, 
 (iv)	K45N/V47T, K94N/E96T, 
(v)	K45N/V47T, 
 (vi)	K45N/V47T, H78N/Q80T,
(vii)	K45N/V47T, K94N/E96T, 
 (viii)	K45N/V47T, K94N/E96T, 
 (ix)	 K45N/V47T, 
 (x)	 K94N/E96T, 
 (xi)	 H78N/Q80T, 
 (xii)	K50N/V52T, P56N/G58T, K94N/E96T, 
 (xiii)	K50N/V52T, H78N/Q80T, 
 (xiv)	 K50N/V52T, K94N/E96T, 
 (xv)	K50N/V52T, K94N/E96T, 
 (xvi)	K50N/V52T, 
 (xvii)	K50N/V52T
 (xviii)	P56N/G58T, H78N/Q80T, 
 (xix)	P56N/G58T, 
 (xx)	P56N/G58T, K94N/E96T, 
 (xxi)	P56N/G58T, H78N/Q80T, 
 (xxii)	P56N/G58T, 
 (xxiii)	H78N/Q80T, 
 (xxiv)	H78N/Q80T, K94N/E96T, 
 (xxv)	K50N/V52T , 
 (xxvi)	K45N/V47T , 
 (xxvii)	H78N/Q80T, 
 (xxviii)	K45N/V47T, K50N/V52T, 
 (xxix)	K45N/V47T, H78N/Q80T, 
 (xxxx)	 K45N/V47T, 
 (xxxi)	K50N/V52T, H78N/Q80T, 
 (xxxii)	K50N/V52T, H78N/Q80T, 
 (xxxiii)	K45N/V47T, K50N/V52T, H78N/Q80T, and D110N/K112T; 
 (xxxiv)	K50N/V52T, 
 (xxxv)	K45N/V47T, H78N/Q80T, 
 (xxxvi)	K45N/V47T, H78N/Q80T, 
 (xxxvii)	K45N/V47T, K50N/V52T, H78N/Q80T, 
 (xxxviii)	K45N/V47T, K50N/V52T, 
 (xxxix)	K45N/V47T, K50N/V52T, H78N/Q80T, 
 (xl)	K45N/V47T, H78N/Q80T, 
 (xli)	K50N/V52T, H78N/Q80T, 
 (xlii)	K45N/V47T, H78N/Q80T, 
 (xliii)	K50N/V52T, H78N/Q80T, 
 (xliv)	K45N/V52T, K50N/V52T, H78N/Q80T, 



5.  (Previously Presented)	The TIMP-3 mutein of claim 1 fused or conjugated to a moiety that extends half-life of a polypeptide.
6.  (Original)	The TIMP-3 mutein of claim 5 fused to an antibody, an Fc portion of an antibody, the heavy chain or light chain of an antibody, or human serum albumin.

7.  (Original)	The TIMP-3 mutein of claim 5 conjugated to polyethylene glycol.

8.  (Previously Presented)	An isolated nucleic acid that encodes a Tissue Inhibitor of Metalloproteinase Type Three (TIMP-3) mutein according to claim 1.

9.  (Original)	An expression vector comprising the isolated nucleic acid of claim 8.

10.  (Original)	An isolated host cell transformed or transfected with the expression vector of claim 9.

11.  (Previously Presented)	A method of producing a recombinant Tissue Inhibitor of Metalloproteinase Type Three (TIMP-3) mutein comprising culturing the transformed or transfected host cell of claim 10 under conditions promoting expression of the TIMP-3 mutein, and recovering the TIMP-3 mutein.

12.  (Previously Presented)	A composition comprising the Tissue Inhibitor of Metalloproteinase Type Three (TIMP-3) mutein of claim 1 and a physiologically acceptable diluent, excipient or carrier. 

13. – 17.	(Canceled). 

18.  (Rejoined)	A method of inhibiting cardiac extracellular matrix (ECM) degradation or adverse cardiac remodeling in a subject, the method comprising administering to a subject in need thereof an amount of composition of claim 12 effective to inhibit ECM degradation and/or adverse cardiac remodeling.  

19.  (Rejoined)	The method of claim 18, wherein the subject has suffered a myocardial infarction.

20.  (Rejoined)	The method of claim 18, wherein the composition is administered via intracoronary administration or direct injection into the myocardium.
21.  (Previously Presented)	The isolated TIMP-3 mutein of claim 1, comprising the mutations H78N/Q80T, K94N/E96T, and D110N/K112T.

22.  (Previously Presented)	The isolated TIMP-3 mutein of claim 21, further comprising one or more mutations selected from the group consisting of K45N/V47T, K50N/V52T, and P56N/G58T

23.  (Previously Presented)	The isolated TIMP-3 mutein of claim 21, further comprising a mutation selected from the group consisting of R138T, G173T, and both R138T and G173T.

24.  (Previously Presented)	The isolated TIMP-3 mutein of claim 21, further comprising the mutation F57N.

25.  (Previously Presented)	The isolated TIMP-3 mutein of claim 2, comprising the mutations H78N/Q80T, K94N/E96T, and D110N/K112T.

26.  (Previously Presented)	The isolated TIMP-3 mutein of claim 25, further comprising one or more mutations selected from the group consisting of K45N/V47T, K50N/V52T, and P56N/G58T.

27.  (Previously Presented)	The isolated TIMP-3 mutein of claim 25, further comprising a mutation selected from the group consisting of R138T, G173T, and both R138T and G173T.

28.  (Previously Presented)	The isolated TIMP-3 mutein of claim 25, further comprising the mutation F57N.



30.  (Previously Presented)	A composition comprising the TIMP-3 mutein of claim 25 and a physiologically acceptable diluent, excipient or carrier. 

31.  (Rejoined)	A method of inhibiting cardiac extracellular matrix (ECM) degradation or adverse cardiac remodeling in a subject, the method comprising administering to a subject in need thereof an amount of composition of claim 29 effective to inhibit ECM degradation and/or adverse cardiac remodeling.  

32. – 35.	(Canceled). 

36.  (Rejoined)	A method of inhibiting cardiac extracellular matrix (ECM) degradation or adverse cardiac remodeling in a subject, the method comprising administering to a subject in need thereof an amount of composition of claim 30 effective to inhibit ECM degradation and/or adverse cardiac remodeling.  

37. – 40.	(Canceled). 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12, 18-31, and 36 are allowed. There was no prior art found that teaches the claimed TIMP-3 muteins. The closest art was Sun et al. (WO 2014/152012, cited on IDS and provided by Applicants). However, the reference does not qualify as prior art because the Applicants provided a statement of common ownership pursuant to 35 USC 102(B)(2)(C). Therefore, the claims are novel. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-12, 18-31 and 36 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654